 In the Matterof ELKLAND LEATHERCOMPANY,INC.andNATIONALLEATHER WORKERS' ASSOCIATION,LOCAL No. 37Case No. C-317.-Decided July 23, 1938Leather Tanning Industry-Interference, Restraint, and Coercion:declaration,of individual bargaining policy; acquiescing in and assisting the solicitation ofsignatures of employees to petitions expressing preference for local organization ;bringing about and stimulating anti-union campaign incommunity-Company-Dominated Union:domination of and interference with formation and adminis-tration ; result of employer's hostility to union and anti-union campaign attribu-table to employer ; disestablished, as agency for collective bargaining-Contract:with company-dominated union, void and of no effect ; employer ordered to ceasegiving effectto-Discrimination:lay-offs ; charges of, not sustained as to certainpersons ; refusal to reinstate : charges of, not sustained-CollectiveBargaining:charges of failure to bargain collectively, not sustained-Strike: provoked byemployer's unfair laborpractices-Violeuce-Employee Status:employees laidoff;strikers-Conciliation:efforts at, by U. S. Commissioner of Conciliation andPennsylvania Department of Labor andIndustry-Reinstatement Ordered:em-ployees laid off ; strikers, upon application, dismissing newly hired employees ifnecessary ; preferential list ordered : to be followed in further reinstatement-Back Pay:awarded employees laid off; not to include period between date ofser\ ice of Intermediate Report and date of Decision, in case of employees as towhom Trial Examiner recommended dismissal of complaint ; ordered, to strikersnot reinstated or placed on preferential list within 5 days of application forreinstatement.Mr. Geoffrey J. Cunniff, Mr. Joseph F. Castiello,andMr. Samuel G.Zack,for the Board.Mr. G. Mason Owlett,ofWellsboro, Pa.,Mr. John W. Morgan,ofBoston and Lynn, Mass., andMr. Chester H. Ashton,of Knoxville, Pa.,for the respondent.Mr. Roger F. Williams,of Elkland, Pa., andMr. Edmund M.Toland,ofWashington, D. C., for the Association.Mr. William F. Regan,of Peabody, Mass., for the Union.Mr. Emory Rockwell,of Wellsboro, Pa., for the Local.Mr. Robert Burstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by National Leather Workers' Association,Local No. 37, herein called the Local, the National Labor Relations8 N. L. R.B, No. 56.519 520NATIONAL LABOR RELATIONS BOARDBoard, herein called the Board, by Stanley W. Root, Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint dated August 21, 1937, against Elkland Leather Company, Inc.,Elkland, Pennsylvania, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),.(3), and (5), and Section 2 (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.The complaint andaccompanying notice of a hearing to be held on September 7, 1937,were duly served upon the parties.Thereafter, the complaint was,amended in several material respects, and a"copy of it in its amendedform was sent to the respondent by registered mail on September 14,.and was received by it on September 15.After several continuances, a hearing was held at Wellsboro, Penn-sylvania, commencing on September 23, 1937, and concluding on Octo-ber 27, 1937, before Henry T. Hunt, the Trial Examiner duly desig--nated by the Board.The Board, the respondent, Elkland LeatherWorkers' Association, herein called the Association, National Leather-Workers' Association, herein called the Union, and the Local were allrepresented by counsel and participated in the hearing.Full, oppor-tunity to be heard, to examine and cross-examine witnesses, and to-produce evidence bearing upon the issues was afforded all parties.At the commencement of the hearing, counsel for the Board formallymoved to amend the original complaint by including the new allega-tions contained in the amended complaint with which the respondentwas served on September 15. The respondent filed an answer to theamended complaint on October 12, 1937, during the course of thehearing._In respect to the unfair labor practices, the amended complaintalleged in substance (1) that the respondent, during June 1937,through its officers and agents, brought about the establishment of theAssociation, a labor organization, and dominated and interfered withits administration and operation and contributed financial and othersupport to it; (2) that the respondent by various threats and acts ofintimidation discouraged membership .in the Union; (3) that in orabout June 1937 by reason of the aforesaid acts of the respondent,many of its employees went out on strike, which strike continued tothe date of the issuance of the amended complaint; (4) that at varioustimes during the month of June 1937 and thereafter the respondent.refused to bargain collectively with the Union as the exclusive repre-sentative of the production employees of the respondent, said em-ployees constituting an appropriate bargaining unit; (5) that in or-about June 1937 the respondent terminated the employment of andthereafter refused to reinstate 28 named individuals for joining and DECISIONS AND ORDERS521assisting the Union and engaging in concerted activities with otheremployees of the respondent for the purpose of collective bargainingand other mutual aid and protection; and (6) that in or about July1937 the respondent refused to reinstate 230 named employees, whohad gone out on strike, for the reason that they had joined andassisted the Union.The respondent filed an answer dated September 15, -1937, and anamended answer dated October 7, 1937, denying in substance that therespondent had engaged in or was engaging in the alleged unfairlabor practices, and requesting that the amended complaint be dis-missed.In addition the answer, as amended, set forth certain affirm-ative matter relating to the allegations of the complaint, includingan averment that the respondent, pursuant to the strike settlementployees named in the complaint.At the com menceinent of the hearing, the Association asked leavewas granted.The petition for intervention, dated October 7, 1937;among other things, denied that the Association had at any time beendominated or interfered with by the respondent; alleged that theAssociation was an independent organization incorporated under thelaws of Pennsylvania, that it had been designated' by a majority. ofthe respondent's production employees as their representative, andthat it had entered into a contract with the respondent regardingconditions of employment; and requested that an election pursuant toSection 9 (c) of the Act be held to determine the exclusive repre-sentative of the respondent's employees.At the conclusion of the hearing, counsel for the Board moved toamend the complaint to conform to the proof. The motion wasgranted.At the conclusion of the Board's case and at the close ofthe hearing, counsel for the respondent moved that the complaint be,dismissed on the ground that its allegations were not sustained bythe evidence.The motion was'denied.Counsel for the respondentsimilarly urged separate motions that the several allegations of thecomplaint be dismissed.These motions also were denied.The TrialExaminer granted the motion of counsel for the respondent to dismissthe complaint in so far as it charged the respondent with discrimina-tion against named individuals concerning whom- no evidence wassubmitted.The motion of counsel for the Association that the coin-plaint be dismissed to the extent that it affects the Association wasdenied.We have reviewed these rulings and all the other rulings made bythe Trial Examiner on motions and on objections to the admission ofevidence, and find that no prejudicial errors were -committed.Therulings are hereby affirmed. 522NATIONAL LABOR RELATIONS BOAR])On November 29 the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (1),(2), and (3) of the Act but not within the meaning of Section 8 (5)of the Act, and recommended that the respondent cease and desist itsunfair labor practices, reinstate with back pay 115 employees allegedin the complaint as having been discriminated against, and withdrawrecognition from the Association.Thereafter the respondent andthe Association filed numerous exceptions to both the rulings and thefindings of the Trial Examiner.The Union also filed exceptions tocertain of the findings of the Intermediate Report.A hearing for the purpose of oral argument on the exceptions wasscheduled to be held before the Board on January 11, 1937.Counselfor the respective parties appeared before the Board on that day butwaived hearing and agreed to submit briefs in lieu thereof.We havegiven due consideration to the briefs which were thereafter filed.One of the Association's exceptions to the Intermediate Reportwas to the failure of the Trial Examiner to find and conclude thatthe request of the Association for an election should be granted.We find no merit in this exception. The request of the Associationis tantamount.to a petition for certification of representatives andshould have been filed with the Regional Director in accordance withArticle III, Section 1, of National Labor Relations Board Rules andRegulations-Series 1, as amended.The Board has fully considered all the exceptions of the respectiveparties to the findings made in the Intermediate Report and, save tothe extent that ^ the findings below depart from those of the TrialExaminer, finds that the exceptions are without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe respondent is a Massachusetts corporation, engaged in thebusiness of tanning hides for sole leather at its plant in the Boroughof Elkland, Tioga County, Pennsylvania.The respondent's plantconstitutes the largest sole-leather producing unit in the industry.The volume of the respondent's tanning business for 1936 totaledbetween $2,500,000 and $3,000,000.Prior to the strike of June 26,1937, the respondent employed 944 production employees.The respondent is known in the industry as a "contract tanner."It does not itself own the hides processed by it but processes hidesbelonging to others.All of the respondent's business is handled byProctor Ellison Company, a Delaware corporation, through its office DECISIONS AND ORDERS523inBoston,Massachusetts.This companyactsin the capacity ofbroker or factorand entersinto contracts with other companies, en-gaged inmarketingsoleleather, for the tanning of their hides bythe respondent.The respondent also tans hides owned by the Proc-tor EllisonCompany. The latter company pays the respondent on apoundagebasis forall the leather tanned and purchases and ships tothe respondent the raw materials used in the tanning process.'In the course of a normal year the respondent processes approxi-mately 22,000,000 pounds of sole leather.About 90 per cent of theraw hides come from outside Pennsylvania and approximately 85per cent of the tanned leather is shipped to points outside Pennsyl-vania.The consignees of the shipments are designated by the Proc-tor EllisonCompany.The respondent uses annually in its operations approximately2,000,000 pounds of tanning materials, consisting principally ofbarks, extracts, fillers, and mineral oil.Approximately 75 per centof these materials are shipped to the respondent's plant from outsidePennsylvania, most of them originating in foreign countries.The entire process of tanning hides normally requires about 70days.For the first 6 or 7 days the hides are kept in the "beamhouse" where they are first subjected to the soaking process and thento the liming process.Thereafter the hides are moved to the "yard"where they are suspended on rocker frames and immersed in tanningliquors of gradually increasing strength.The whole process in the"yard" requires between 3 and 4 weeks' time. The next process takesplace in the "scrub house" where the hides are dried, cleaned, andlubricated.Finally, the hides are removed to the finishing depart-ment and made ready for shipping.During the first 14 -days afterthe hides are placed in the soak they are in a highly perishable con-dition and subject to rapid deterioration in the absenceof normalattention.The perishable state continues, althoughto a lesser extent,while the hides are in the weaker tanning liquors. They reach- a com-pletely preserved state at the end of about 28 days when they are"laid away" in the heavy tanning liquors.2In addition to the various departments in which the tanning proc-esses take place, the respondent's plant containsa cut-soledepart-ment where leather owned by Proctor Ellison Company is stripped,cut, sorted, and graded for shipmentand sale.This department is1A large majority of the capital stock of both companies is held by members of theEllison family.As to the respondent,approximately 1/,, is held by Eben H. Ellison,Jr., itspresident, % by Eben H Ellison, and % by Harriet Ferris, the latter's daughter.2From time to time, and particularly when the number of hides placed in soak dailyapproaches 4,000, bellies are removed from a certain percentage of hides at the end of thesoaking and liming process.These bellies are not tanned or finished but are made into"pickled bellies." 524NATIONAL LABOR RELATIONS BOARDunder the management of Daniel E. Watson, an employee of ProctorEllison Company, who gives orders from Boston to Gordon Clark,the foreman directly in charge of the employees in the department.Although the relation of the cut-sole department to the respondent isnot altogether clear, the record shows that the men employed there-normally about 60 in number-are considered by the respondent asits employees.They are originally paid with checks of the respond-ent, although the respondent is thereafter reimbursed by ProctorEllison Company, and they are included in the lists of the respond-ent's employees which were furnished by Clark Prindle, the managerof the respondent.3Gordon Clark testified that he considers him-self an employee of the respondent.He further testified that at leastsome new employees in the department communicate with Kyofski,,the personnel manager of the respondent, before reporting to work-II. THE ORGANIZATIONS INVOLVEDNational Leather Workers' Association is a labor organization af-filiatedwith the Committee for Industrial Organization, hereincalled the C. I. O.Local No. 37 was organized on June 15, 1937, andreceived a certificate of affiliation with the National.The Local ap-parently admits to membership all the production employees of therespondent.Elkland Leather Workers' Association, Inc., is a labor organiza-tion affiliated with the Independent Federation of Labor. It admitsto membership all non-executive employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Relation of the respondent to the borough of ElklandThe borough of Elkland has a population of about 3,000. Therespondent plays a dominant role in the economic life of the town'sinhabitants,workers, businessmen, and public officials alike.Therespondent's tanning business constitutes practically the borough'sonly industry and, in the words of J. O. Pattison, president of thePattison National Bank, its "life's blood."The pay roll of the re-spondent's plant furnishes the town with its chief source of incomeand is the basis of credit extended to employees in the plant by Elk-land merchants.The respondent owns about 125 houses which it rents to its em-ployees.In addition the respondent enters into a so-called "landcontract" with employees pursuant to which it furnishes materials3 See Respondent Exhibit Nos 25 and 26, which list the number of employees in thevarious departments and include the cut-sole department. DECISIONS AND ORDERS525and labor for the construction of houses and sells such houses to em-ployees on a rental basis, allowing them an almost unlimited numberof years in which to pay.The general store operated by the Elkland Trading Company isgenerally known as the "tannery store."Although the present stockownership of this company is not clear,4 the record shows that itspolicies are controlled by Eben H. Ellison.There is similarly a closerelationship between the respondent and the Elkland Electric Com-pany, which is located on property of the respondent and to whichthe respondent sells part of the electric power generated by it.Most, if not all, of the capital stock of the Elkland Electric Com-pany is owned by Eben H. Ellison, Jr., and Clark Prindle.5 Therespondent is also connected with the Elkland Lumber and SupplyCompany through Prindle, who together with Ordway, the man-ager of the Elkland Trading Company, owns its stock.Bills in-curred by the employees of the respondent at the Elkland TradingCompany and Elkland Electric Company are often deducted fromtheir pay checks by authorization of the employees.The most influential citizens of Elkland are closely associated withthe respondent through business relationships.Thus J. O. Pattisonis the president of the Pattison National Bank, whichcarries a sub-stantial account of the respondent.A.W. Button, the owner andpublisher of the Elkland Journal, the only newspaperin Elkland,handles 90 per cent of the respondent's job printing. C. E. Irons, oneof the two justices of the peace, and tax collector, collects through therespondent borough occupationaltaxes assessedagainst employeesand general merchandise bills owed by employees to merchants.Supervisory employees of the respondent hold important publicpositions in the town.C.W. Campbell, the office manager,is a mem-ber ofthe Borough Council.W. G. Myers, foreman of the outsidedepartment, is the borough's burgess and chief of police.RichardSnyder, "yard" foreman, is president of the school board of directors.B. Background of the unfair labor practicesUntil May 1937, no labor organization had gained a foothold inthe respondent's plant.An attempt at organization made by theAmerican Federation of Labor in 1933 proved fruitless.Walter John-son, an employee of the respondent, testified that he and four otheremployees who had joined the American Federation of Labor at that4In December 1922, when the ElklandTrading Company was incorporated,73 out ofthe 100sharesof its capital stock were held by Eben H Ellison.6In December1925,when the Elkland Electric Company was incorporated,Eben H.Ellison, Jr,received88 shares and Prindle received 10 sharesof the 100shares consti-tuting itscapital stock. 526NATIONAL LABOR RELATIONS BOARDtime and endeavored to organize the plant were laid off asa conse-quence.Sometime in April 1937, after the constitutionality of the Act hadbeen upheld by the Supreme Court of the United States, Prindle,pursuant to a conference with Eben H. Ellison, warned the foremenof the various departments not to interfere with the organizationalactivities of the employees.He instructed them to inform him im-mediately of any indication of organizing, stating that he "wouldtake care of the situation personally."Organizational activities among the respondent's employees beganearly in May 1937 when a group of employees, including ElmerBackes, Hiram Davis, Elwin Wright, John Creeley, Lee Russell, JohnRussell, and George Houghtaling, met to discuss plans for the organ-ization of the plant.The group dispatched a message to the head-quarters of the Union, and on May 24 Joseph F. Drummey, a memberof the Union's executive board and a temporary organizer, arrivedin Elkland.Drummey testified that he first conferred with the organ-izing group on a side street in the dark, because the men were afraidthat it "wouldn't be very healthy" for them to be seen talking withhim.The men believed that a majority of the respondent's employeeswere in favor of establishing a local affiliated with the Union.Drum-mey thereupon furnished the group of men with 500 union applica-tion cards, and a membership campaign was launched.In May or June 1937, pursuant to orders from Prindle, JosephKyofski, the personnel manager, directed the clerks to attach to thepay checks of the employees printed statements reading as follows :You are under no obligation to join any union and cannot beforced to do so as this tannery will always operateas an openshop.This company will deal individually with any employee thatwishes to do so at any time.ELKLAND LEATHER CO., INC.Drummey received orders from the Union's headquarters to leaveElkland temporarily on June 2.Prior to his departure he formedan organizing committee comprised of the men in the original group.On June 15 Joseph F. Massida, another union organizer, came toElkland to assist in the organizational drive.The same night a meet-ing attended by about 50 or 60 employees was held at the home ofElmer Backes, at which Local No. 37 was organized and temporaryofficers elected.Backes was elected president, Woodbeck, vice presi-dent, Davis, secretary-treasurer, and Harvey Roach, recording secre-tary. DECISIONS AND ORDERS527The Local subsequently found it difficult to secure a meeting place.It was refused both the school auditorium and the Italian Hall,ordinarily utilized for public meetings.Finally it was decided to,hold a mass meeting in the borough park on June 20.However, onthe night of June 19, Massida heard rumors of a plot to cause a riotand place the blame on the Local. Consequently the meeting placewas changed to a field beyond the borough limits. Later daily meet-ings were held at the "Chicken Coop," a structure just outside theborough limits.In the meantime Drummey had returned to Elkiand. He testifiedthatMassida turned over to him 461 union application cards andthat the organization work continued and additional members weresecured.C. Interference, restraint, and coercion1.Events preceding the strike of June 26Shortly after the arrival of the union organizers there began aseries of events which discouraged membership in the Union andresulted in the defeat of its organizational efforts.On May 29 and June 1, respectively, occurred the lay-off of RushWoodbeck and John Creeley, employees in the rolling loft, who wereboth in the Union's original organizing group-6On about June 16, Herman Kilburn and Ed Woodward, "beamhouse" employees, met with a group of about 12 other employees todiscuss the formation of an independent organization.Kilburn pre-pared for signature sheets of paper bearing the following statement :We, the undersigners, prefer a local to a national union.Kilburn and Woodward circulated these papers and solicited signa-tures in the various departments of the plant for about 2 or 3 days.Although they were not on their working shifts at the time, theysolicited the signatures of other employees during working hours.Several employees testified that, according to Kilburn and Woodward,the purpose of signing the paper was to start a "company union."Thus, Harold Smith, a mechanic in the scrub house, testified thatWoodward handed him the paper, asked him what he thought about"this company union" and remarked that the respondent was backingit.Similarly, Byron Case, a "beam house" employee, testified thatWoodward asked him to sign the paper in the presence of otheremployees saying, "It is for a company union."Other employees testified that they were warned by the employeesengaged in circulating the papers that failure to sign them wouldSee infra, Part III, F. 528NATIONALLABORRELATIONS BOARDendanger their jobs and were told that the purpose of obtaining sig-natures was to help keep the plant running. Thus, according to DelosBruce and John Minso, Kilburn admonished them that they wouldhave no jobs if they did not "sign a company union." Similarly, FrankMinso testified that he was advised by Roy Davis, a "beam house"employee, to sign the paper if he wanted to keep his job.-There is evidence that the papers were circulated by employees withthe acquiescence and with the support of the respondent's foreman.Several foremen were admittedly aware of the circulation of the papersbut nevertheless made no efforts to stop it. Floyd Smith, foreman ofthe beam house, and George Davenport, assistant foreman of the out--side department, signed one of the papers themselves. Floyd A. Clark,a rolling loft employee, testified that Clyde Heitznenrater, assistantforeman in the loft, asked Gene Royer, an employee in the rolling loft,if he had obtained his (Clark's) signature to the paper "to help tokeep the tannery running."He also testified that in Heitznenrater'spresence Gene Buck, a "beam house" employee, and Royer warnedhim that if he did not want to sign the paper and did not think he'ought to keep the tannery running, he might just as well quit.Charles Finnerty, an employee in the rolling loft, testified to thefollowing. incident :As he was working, Walter Parsells, anotheremployee, threw a paper on his machine, explained that it was for acompany union and _ said, "Charlie, you better sign that." Fin-nerty replied, "To hell with it. I don't want to join it."Parsellsthereupon went to the office in the loft.A little later Jesse Jones,the assistant foreman, came in and said, "Charlie, did you mean whatyou said?"' Finnerty` replied, ". . . if I hadn't meant it I wouldn'thave said it."- Jones remarked, "Well, you have a large family andhave a- hard time getting along.You better sign that paper.Godown to the office and sign it ..."Mack Scott, a yard employee, testified that on about June 15 or 16Andrew Snyder, the foreman, called him in as he passed by the officeand asked him to sign the paper.He told him about the industrialCouncil at the Corning Glass Company, and said that the respondentwould deal with the employees if they had an inside union but thatitwould have nothing to do with the C. I. 0. Snyder further statedthat if he did not sign the paper he would know what side he was on.Scott's version of the conversation is in substance corroborated byGeorge Hall, another employee in the yard, who was present. Snyder'sversion is as follows : He asked Scott what he thought about the paper.When Scott said he would not join a company union Snyder assertedthe paper was not for that purpose.He then told Scott about theIndustrial Council at the Corning Glass Company, read a few para- DECISIONS AND ORDERS529-graphs from its bylaws, and commented that it was a nice, set-up.. Headded, however, "You understand that there cannot be any suchorganization any more.As I understand it it is barred by the-WagnerAct."Snyder further testified that he found the paper on his deskwithout knowing who placed it there.He admitted however that heasked about 10 or 12 employees to sign it in order to find_out whethersome of his friends would remain at work in the event of a walk-out.The solicitation of signatures to the petition continued until June 19.According to Woodward and Kilburn over 600 signatures had beenprocured by that time.There is also some evidence that, independently of the paper, fore-men suggested to employees that they form an "inside" organization.Edward Maxwell testified that on June 17 Charles Norton, the fore-man of the shipping -department,., said- to him, "Clark (Prindle)thought you would help us organize a company union." Ernest P.Stocum, an employee in the cut-sole department,' testified that onJune 21, the day after the first public meeting of the Local, GordonClark, the foreiinan, remarked to him, ". .'. they tell me you areactive in the organization of the C. I. 0."He then inquired whetherStocum was signed up and, upon receiving a reply in the affirmative,said, "I did not think you would do that.' I thought you would kindof wait to see how things turned out'. .. I thought maybe you wouldjoin an independent union."Stocum asked, "What do you meantindependent union-company union''" and Clark replied,."Yes."On about Julie 17, A. W. Button, the publisher of the I+;lkland,Journal, prepared a draft of an anti-C. I. 0. manifesto and gave, it-toEnoch Blackwell, treasurer of the Pattison National Bank, to,obtain signatures thereto.Blackwell obtained signatures from depositors'at the bank.Itwas signed: by 53 persons, including. theleading business and professional men of, Elk]and.On June 19Button printed at his own expense 750 or 800 copies` of the manifestowith the attached signatures.Copies were mailed to all' the, postoffice boxes in' Elkland.The cost of the postage vas defrayed bythe Pattison National Bank. , The manifesto stated that many.em-ployees were refusing to affiliate with the C. I: 0., land preferred. theorganization of a local union of workers, set forth the advantages of_a local union, and expressed the belief that such a union, would beacceptable to the respondent.The manifesto continued:The choice of C. I. 0. or local union is entirely a matter forthe workers themselves to decide.Under the terms of the new.Wagner Labor Act, tannery officials, are forbidden to enter intobargaining in any way, except to approve the militant -demandsof an organization that is interested only in .securing dues, andassessments for furthering what has all the earmarks of a Com- 530NATIONAL LABOR RELATIONS BOARDmunistic regime, and the support of a trouble making organiza-tion . . .Last but not least.What if the tannery should shut downpermanently?The result would be a calamity to every personwho owns a dollars worth of property in Elkland.And from areliable source it is understood that the tannery will shut downbefore the demands of the C. I. O. will be accepted. . .[Italicssupplied.]Before workers align with the movement on foot that mayresult in disaster to every property owner or married man withfamily, they should consider the existing situation thoroughly.In this town that depends solely upon the operation of anindustry employing upwards to a thousand men, a shut downwill be disastrous, and if such occurs Elkland will become justanother ghost town, a wide place in the road that once boastedthe largest sole leather tannery on earth.It is apparent that the respondent made no effort to refute in anymannerthe statement in the manifesto that "the tannery will shutdown before the demands of the C. I. O. will be accepted."An event of far-reaching importance occurred on June 18.Onthat day the respondent placed in soak a very small number of hidesand on the next day discontinued soaking hides altogether.Thestoppage of the soak involved a gradual cessation of operations and,if not resumed, a possible shut-down of the plant after the hidesalready in soak went through the various processes.At any rate,it necessitated the closing of the "beam house," employing about 160men, within a few days. In anticipation of such closing, the re-spondent, on June 19 and on June 21, laid off about 13 single menfrom the shipping department in order to provide positions for mar-ried men employed in the "beam house." Included among those laidoff were Edward Maxwell and Louis Cevette,7 who were in the groupwhich initiated the organizational- activities within the plant.OnJune 24 "beam house" operations ceased and all the men were laidoff, except for a certain number transferred to other departments.Hiram Davis, financial secretary of the Local, and Elwin Wright, amember of the organizing group, were among those laid off and nottransferred."On the night of June 22, Drummey, Massida, and Lehane, anotherunion organizer, were run out of town by a group of men. Del Allen,a timekeeper in the "beam house," and subsequently president of theAssociation, acted as spokesman for the group.According to his7 See infra, Part III, F.See Infra,Part III, F. DECISIONS AND ORDERS531testimony, he heard some of the men who were listening to a broad-cast of the Louis-Braddock fight near Serena's service station suggestthatMassida and Druinmey be beaten up and driven out of town.Allen thereupon communicated with the organizers and advised themto leave town and avoid trouble.Drummey, however, testified thatAllen warned him, "If you will get out of town, there is nothinggoing to happen. If you do not get out of town, it is going to betoo bad for you."Drummey also testified that he saw Booth andWebster, the two police officers of Elkland, run the other way anddisappear.The organizers left Elkland in their automobile andwere followed by about 20 other automobiles.After Kilburn ceased circulating the papers expressing a preferencefor a local organization, he began to plan a "loyalty" meeting to beheld on June 24 at the Italian Hall.He enlisted the services ofDel Allen, who undertook the organization of the "loyal" employees.Allen' -communicated with Roger Williams; the borough. counsel andonly attorney in Elkland, and requested his assistance in conductingthe meeting.Williams agreed to act as chairman.At the meetingWilliams stated that he was interested in the continued operation ofthe plant and suggested that the employees, if they desired the soak-ing of hides to be resumed, appoint a committee representing thedifferent departments for the purpose of preparing a petition to therespondent.This was done.On the following day the committeemet and adopted the form of a petition drafted by Williams. Thepetition was signed, "Elkland Leather Workers' Association, Adel-bert E. Allen, chairman, William Searle, vice chairman, and attorneyRoger F. Williams, secretary," and stated, in part, as follows :We, the undersigned employees of the Elkland Leather Com-pany, Inc., have through causes in which we have had no partbeen released or fearing that we will be released from our em-ployment by the company, whereby not only we but the entirecommunity of Elkland and its outlying districts have sufferedmaterially and will be put to greater hardships should the pres-ent situation continue, have therefore associated ourselves intothe Elkland Leather Workers' Association and declare our posi-tion and objective to be':We hereby state and emphasize our past and our continuedloyalty to both the Elkland Leather Company and to its man-agement and we deplore and denounce any and all agitationand activity from whatsoever source leading or directed towardsa severance of the friendly and cooperative associations that havealways existed between the company and its management andthe employees, believing such agitation and activity to be sub-versive of our rights, antagonistic and destructive of our separate117213-39-vol. 8-35 532NATIONAL LABOR RELATIONS BOARDand collective interests, and contrary to the judgment and wishesof the vast majority of our fellow workmen .. .We denounce and condemn the attempt of any person or per-sons, whether those persons be from among our fellow workmenor from outside sources, to intimidate or coerce the company orany of ourselves into a situation where that-cooperation and ourfriendly relationship with the company would be disrupted .. .-Of the Elkland Leather- Company, Inc., we demand that ourright to a job be acknowledged, that our-interests and those ofthe company itself be not' jeopardized and imperiled by. the un;considered and fanatic agitation of -a', handful- _of malcontents;that the company accept this assurance of our :loyalty and-coop-eration aid-that steps' be taken ' immediately- to increa'e produc-tion-in the company plant to-the point where we will- each 'andevery one of u's be returned to the employment from which' wehave without our wish- or consent been released.-It was testified that by noon of June.26 about 506 or 600 ,employeeshad signed this petition.At about the same time C. E. Irons, justice . of the'-peace andborough tax collector, conceived the idea of helping employees towithdraw from the Union.He had printed at his own -expense aconsiderable number of -withdrawal forms,°- some of - which he gaveto,Williams, 'and then passed word among the employees that ,theforms were available -for use. - Both irons -and -Williams notarizedthe formsfreeof charge.2.The strike of 'June 26 and succeeding eventsChicken Coop, and Massida, who had in the meantime returned toElkland, instructed the appropriate committee to formulate demandsfor presentation to the respondent.On June 25 the members of theLocal voted to' present the demands to Prindle the following. morn-ing and, in the event of a refusal to grant a conference, to strikeat 2 o'clock of the same day.About 9: 30 on Saturday morning, June 26, Massida telephonedPrindle from Elmira and requested that a conference be arrangedfor the purpose of collective bargaining.. Prindle replied that hecould take no action until 4 o'clock in the afternoon since he had togo out of town.Massida acquiesced.At about 11 o'clock John9 The form was addressed to the Union and read as follows :I the undersigned,hereby withdraw my application for membership 'in theNational Leather Workers Association, affiliateof the C.I.0. and direct that myname be stricken from any roll-of applicants for membership. DECISIONS AND ORDERS533Creeley phoned Massida and told him that the employees in the cut-sole department had been laid off.1°Massida believed that the re-spondent was acting in bad faith.He therefore instructed Creeleyto have the demands presented to Prindle and, if Prindle would notconsent to a conference, to call the strike.At about 12: 30 a commit-tee of four or five members of the Local, including Backes, Maxwell,and Davis, called at Prindle's office with a sealed letter containingthe Local's demands.Prindle being absent, the letter was deliveredto his secretary.Prindle returned about 1: 50 and was apprised ofthe impending strike.He was given the letter but put it in hispocket unread.At 2 o'clock about 103 men at work on the shift end-ing at 4 o'clock walked out on strike.The foremen were instructedby Prindle to clean up the work on the present shift and notify themen on the night shift to report to work Monday morning. At 4o'clock Prindle telephoned Massida.According to the latter's testi-mony it was agreed to let matters remain in statu quo until Mondaymorning in order to enable Prindle -to get in touch with his superiorsin Boston.Prindle testified that Massida told him to- forget aboutthe conference they were supposed to arrange.On June 27 another back-to-work or "loyalty" meeting was held atthe school auditorium.Roger Williams, who had arranged the meet-ing and procured the use of the auditorium, discussed the progressof the back-to-work or "restore-the-soak" movement.An announce-ment was made that all the men were to report to work the followingmorning.At the close of the meeting a committee was formed bythe business and- professional men who were in attendance. , Its pur-pose was to assist- in the maintenance of peace and order during thestrike, if called upon to'do so by Burgess Myers. It does not appear,however, that the committee was ever summoned by Myers or that itever functioned.On June 28 Myers, pursuant to a,resolution passed by the BoroughCouncil empowering him to secure all the additional police he deemednecessary,- telephoned the Burns Detective Agency in Philadelphiaand retained the services of 12 operatives, who arrived in Elkland onJune 29 and were sworn in as borough police officers.-The, employees in the cut-sole department remaining after the lay-offs on June 5 and 19 were laid off shortly before the strike, and itwas stated that the department would be shut down for 2 weeks.However, at about 7 o'clock on the morning of June 28, approxi-10As set forth hereafter(infra,Part III, F),because of surplus stock on hand and adecline in the shoe market, 23 employees in the cut-sole department were laid off onJune 5, 15 more on June 19, and the remaining 22 on June 26, when it was announcedthat the department would be shut down for 2 weeks.n Several additional officers had been procured by Myers during the period betweenJune 18 and June 28. 534NATIONALLABOR RELATIONS BOARDmately 22 cut-sole employees, including certain ones who had beenlaid off on June 5 and June 19, reported to work pursuant to theannouncement at the "loyalty" meeting the day before.GordonClark, the foreman, advised them to stay around in case anythingturned up.He testified that about 8 o'clock the sane morning Wat-son telephoned him from Boston, informed him that an order forsole leather had just come in from a customer at Colu bus, Ohio,and told him to put the available men to work.Clark explained thatalthough they had a large inventory on hand, it was necessary to fillin certain grades and weights specified in the order.However,neither the order itself nor any other written evidence concerning itscontents was produced in evidence.On June 30 the respondent resumed soaking hides.On June 26Williams told Prindle that over 400 employees had signed the back-to-work petition and inquired what action the respondent would takein response to it.At that time Prindle replied he would do nothinguntil he consulted Proctor Ellison Company.On June 29 Williamsagain urged Prindle to take action, informing him that the numberof signatures had increased to more than 650.Prindle then said thathe had received orders to resume the soak on the following morning.On that morning 713 hides were placed in the soak. The numberwas gradually increased to 1,440 on July 10 and to 2,160 on July 13.3.Conclusions with respect to interference, restraint, and coercionThe union membership drive, as appears from the various eventssetforth above, was frustrated by certain anti-union activitiesdirectly engaged in by the respondent and by the general anti-unioncampaign in Elkland.Reference has already been made to the printed statements attachedto the employees' pay checks in which the respondent announced thatitwould always deal with individual employees.This declaration ofintention was manifestly designed to discourage organizational ef-forts.It has been our experience that such statements of policy areordinarily made by employers who are hostile towards unions andwho seek to avoid dealing with them in any manner.We have alsoseen that at the height of the organizational drive of the Union,signatures to petitions expressing a preference for a local organizationwere solicited within the plant with the acquiescence and support ofthe respondent's supervisory employees.By these acts the respondentinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.These acts showed the respondent's attitude towards the organiza-tional efforts of its employees and, by virtue of its dominant economic DECISIONS AND ORDERS535position in the community, undoubtedly brought about the anti-unioncampaign in Elkland.The respondent made no efforts to stop thecampaign.It did not even contradict the statement in Button'smanifesto that it was understood from a reliable source that the plantwould be shut down before the respondent would accede to the de-mands of the C. I. O. On the contrary, a few days after the mani-festo was drafted the respondent stopped soaking hides. To the wholepopulation of Elkland the stoppage of the soak, taken in connectionwith Button's manifesto, could only mean that the entire plant wouldgradually shut down unless the efforts of the Union were defeated. Itthus proved effective in aligning the members of the community intoa unified group actively opposed to the Union..It is contended by the respondent that it stopped soaking hidesbecause of its fear of a strike which, if successful, might result indamaging the hides which had not yet reached a safe state in thetanning process.Prindle testified that he heard rumors of a strikeas early as the first part of June and that on June 18 Ellison approvedhis recommendation to discontinue soaking hides.Prindle furthertestified that his anxiety was enhanced by reports of a sit-down strikeat the Ohio Leather Company and the loss incurred as a result.In the light of the attendant circumstances we are not convincedthat this was the real cause inducing the respondent to discontinuesoaking the hides.We rather believe that the respondent was moti-vated by a desire to foment anti-union activities in Elkland and todefeat the efforts of the Union. Prindle testified that his fears of astrike were based merely on general rumors in Elkland.He admittedthat no employees nor anyone connected with the Union spoke to himabout a contemplated strike.Moreover, at the time of the stoppageof the soak the Union had not even formulated any demands, and itsactivitieswere confined to a membership campaign. It is unlikelythat Prindle was unaware of the stage of the Union's activities.Even assuming that the real reason for the stoppage of the soakwas the fear of an impending strike and damage to the hides, therespondent, under the circumstances, is nevertheless responsible forthe anti-union activities which followed.There is not a word ofevidence that the respondent sought in any way to allay the fear ofthe community that the plant would close or to quiet the situationby a straightforward announcement that the discontinuance of thesoak was not due to its hostility towards the Union, that its employeeshad a right to self-organization, and that it did not desire the useof intimidation to break up the Union.That is the least the re-spondent could have done if its intentions had not been to createa situation stimulating anti-union activity.This anti-union drive resulted from the respondent's attitudetowards the Union as shown by its declaration of individual bargain- 536NATIONAL LABOR RELATIONS BOARDing policy and by the assistance rendered by foremen in the circula-tion of papers expressing a preference for a local organization. Itwas further stimulated by the unexplained stoppage of the soak.We find that the respondent's conduct in bringing about and stimu-lating the anti-union campaign in Elkland constitutes interference,-restraint, and coercion of its employees in the exercise of their rightto self-organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for col-lective bargaining and other mutual aid and protection.D. The strike settlement agreement1.As a result of negotiations carried on through the efforts of W. C.Liller,United States Commissioner of Conciliation, and George L.Hummel, Mediator, Pennsylvania Department of Labor and indus-try, the representatives of, the respondent, the Union, and the Localentered into a strike settlement agreement on July 10.The agree-ment, signed by. Prindle, Massida, and Emory Rockwell, counsel forthe Local provided as follows :Memorandum of Strike Settlement-at Elkland Leather Company1.The strike at the Elkland Leather Company shall terminateat once and the National 'Leather Workers' Association shallimmediately cause all pickets to be removed from the Companypremises and elsewhere 'in the Borough of Elkland.2.All, of the employees of the Elkland Leather Company whohave been on strike at the tannery, except those who have beenengaged , in acts of violence, 'shall be returned to their formerpostitions, without discrimination, as work progresses through thecory.&M6' Company asserts' that. no new employees or strikeing the strike,'period and, therefore,' no new employees shall be'June,'26, 1937, until all, such striking employees have, beenoffered. reemployment, except those who have engaged, in actsof violence during ' the strike.4.All State and- Federal laws pertaining to industrial rela-tions between employer 'and employee .shall be complied withAt a, meeting of the, Local on Sunday evening, July 11, Massidaread the terms of the agreement, and the strike was called off. DECISIONS AND, ORDERS537Massida testified that he instructed all the men to report the follow-ing morning to their respective bosses, who would- inform them whento come to work.According to the testimony of Harold Turner, ayard employee, Massida told all the_ men to go back to work thefollowing morning.-On Sunday morning 'Prindle instructed Kyofski, the - personnelmanager, to ascertain the available positions and the number ofstriker`s who'could be put back to'work.Kyofski examined the payrolls and ,concluded- that about 35 or 40 men, whose names he listed,could be'returned, to work'oii Monday morning, July 12.There isno evidence, however, that any` instructions had been given to fore-men regarding the return of the strikers.At about 630 or `7": 00 o'clock on 'the morning of July 12, thestrikers beg to to return to the plant., At'the bridge connecting thepublic street with, the,plant, they `were confronted, by-five or six Burns men and special deputies, who prevented tliem fromcrossing. 'Gradually about 200 strikers' assembled at the bridgeKyofski came out of the office and without consulting his list pointedto some. of the men to report to work. ' He testified, `,`They happenedto be the first ones right there `in front of me." Somebody.shoutedthat Kyofski was trying to "pull a trick." Somebody else said thateverybody-was going back to work.Kyofski thereupon told.-Prindlethat there was apparently_a misunderstanding.Prindle called into'his, office a committee of strikers 'including Backes, George Hall, andHarold Roach., !It was the position of the committee that, pursuantto the agreement, strikers were -to be returned to their former posi-tions and non-strikers occupying such ;positions were to -be.displaced.Prindle and William Ellison,.an officer of the respondent, maintained,however, that strikers were to be taken on ,only -as additional 'jobsbecame available but that 'non-strikers were not to be removed.Ellison explained that the soak-would be increased and the men takenback as soon as possible.Ellison further stated that he did nothave a copy of the agreement with him and would have to communi-cate, with Hummel and Liller concerning the interpretation of theagreement.Prindle testified that he could not get as far as to talkabout the 40 available positions because Backer had a totally differentconception of the agreement.The committee reported the 'result ofthe conference to the men, who proceeded forthwith to the "ChickenCoop" and voted to resume the strike.Beginning at some time after July 12 and continuing until aboutSeptember 23, the respondent sent letters to its striking employeesoffering them jobs.Prindle testified that all-strikers,, except thoseguilty of violence, have thus been offered their former ' positionswithout discrimination.The record indicates that 'strikers received 538NATIONAL LABOR RELATIONS BOARDtwo or three letters each, the first ones offering them temporary jobsuntil their former positions were available and the last letter offeringthem their former jobs.There is no evidence that any new employ-ees were hired by the respondent.Between July 12 and the date ofthe hearing further conferences were held between representativesof the parties regarding the settlement of the strike.2.The alleged discriminatory refusal to reinstate 230 employeesThe complaint, as amended, alleged that in July 1937 and at alltimes since the respondent refused to reinstate 230 named employeesbecauseof their membership in the Union. The respondent in itsanswer denied this allegation and asserted that, in accordance withthe agreement of July 10, it had offered to reinstate each of theseemployees to their former positions.It was apparently the theory of counsel ,',for the Board that therespondent by its conduct of July 12 deliberately violated the agree-ment and refused to reinstate the employees because of their unionmembership and activity.The evidence is conflicting with respectto the intended meaning of the terms of the agreement.Massidatestified as follows :I would not agree on that (agreement) unless it meant thata man working days who went out on strike, and a loyal workerworking nights was on his job, that the man working nightson the day man's job would be moved off. And Mr. Liller says,"If it does not mean that, it does not mean anything." I saysif it means that, it is 0. K. with me.Massida admitted, however, that he did not expect Prindle to takeall the strikers back at the same time.Massida's testimony as tothe conciliators' understanding of the agreement ,is in substance cor-roborated by Fred Thurston, a demoted foreman, who was presentat the conference.According to Daniel Close, an employee, whoalso attended, "everybody was supposed to go back to their formerposition, providing they were working at that time, and they wereopen."He also testified that Morgan, counsel for the respondent,explained the impossibility of taking all the strikers back at thesame time and that there was some discussion about doing so in 30days.According to Prindle's testimony it was definitely understood thatno men were to be discharged to make room for strikers but thatthe strikers were to be taken back as rapidly as production pickedup in the plant. It was also his understanding-that a representativeof the Union was to be sent to the plant to find out the number of DECISIONS AND ORDERS539men needed from time to time and to cooperate with him in carryingout the agreement.In the course of the hearing,counsel for the respondent called aswitnesses Charles G. Webb and Benjamin B. Bastian,two Wellsboroattorneys,the latter associated with G. Mason Owlett, and offeredto prove through them that at a conference on about August 23,in Owlett's office, attended by Hummel, Liller, Bastian, Webb, Reganiand Rockwell,counsel for the Local, who signed the agreement,Rockwell admitted that his understanding of the agreement coin-cided with that of the respondent.This offer of proof was rejected .1-2At no time during the hearing were either Hummel or Liller calledby counsel for the Board to testifyregardingthe agreement norwere, as far as appears,,any attempts made to obtain their presenceat the hearing.Although thefailure of Prindle, whose decisions controlled theprogress of work within the plant,to prepare and submit to theUnion a scheduleregardingthe reinstatement of the men on Mondayand following days, and the retention of the police at the plant inspite of the strike settlement agreement,seem to indicate that therespondent was carrying out its obligations under the agreement,even as it saw them, in a haphazard and cavalier fashion, we areunable, under all the circumstances,to find that the refusal to rein-state on July 12 all the striking employees or to reinstate those whosepositions were then held by non-strikers and remove such non-strikersconstituted a discrimination against such persons and thus an unfairlabor practice within the meaning of Section 8(3) of the Act.Theallegations of the complaint with respect to the refusal to reinstatethe 230 employees named therein will therefore be dismissed.E. Ellcland Leather Workers' Association, Inc.On July 2, a group of employees, including Del Allen, WilliamSearl,Roy Rice, and Frank Surina, communicated with Williamsand asked his advice concerning the establishment of a labor organ-ization for the respondent's employees.On the morning of July 5,Williams advised the men that it would be preferable to have anincorporated organization.He was instructed to draw up the papersnecessary for incorporation.Beginning at 9 o'clock on the samemorning and continuing throughout the day groups of employeescame into Williams' office and signed the articles of incorporation.Williams explained to them that the organization was to be admin-istered by the employees themselves and that by signing the articlesis In excluding such evidence, the Trial Examiner was in errorIn view, however, ofour finding with respect to the alleged discriminatory refusal to reinstate 230 employees,the error is not prejudicial. 540NATIONAL LABOR RELATIONS BOARDthey became charter members,On July' 6 a meeting was held atthe school auditorium at which Williams read the articles and madethem available for signature.It wastestified that by July 7 over600 men hadsigned thearticles.Williams then, drafted -a letter tothe respondentadvisingit that the Association represented a ma-jority of the employeesand requestingthatit recognizethe Asso-ciation as the collective bargaining agency forthe employees.Theletterwas signedby thedirectorsof theAssociation,Allen, Searl,Paul VanCise,Ned Kizer,and Roy Rice, and delivered to -therespondent on July 8.On July 9 Williams informed Prindle that the Association wishedto enterinto a collectivebargaining agreementwith the respondent.He wasreferred to Morgan, the respondent's counsel.At a meetingof the Association on July 13, a draft of the agreement prepared byWilliams was approved.The agreement was signed the- same eve-ning by William P. Ellison, a director of the respondent, and thedirectors of the Association who had been elected temporaryofficers.The agreement provided for the recognition of the Association andthe arbitration of disputes.At subsequent meetings delegates were appointed to attend thoconvention " of the Independent Federation of Labor at Hershey,Pennsylvania, and 'the Association affiliated with it.On August 26Williams received a certificate of registration of the Association.)On August 29 permanent bylaws were adopted. On October 19 theAssociation elected permanent officers, Allen being elected president,Sear), vice president, and Rice, financial secretary.The main fea-tures of the bylaws are that membership is limited to non-executiveemployees of the respondent; that supervisory employees shall be"non-activemembers and . . . not entitled to a vote on anyquestionor policy of the Association and shall be ineligible for ap-pointment to any office or committee" but shall "be entitled to sharein the benefits of the Association as fully as active members"; andthat grievances shall first be presented for adjustment, through ap-propriate committees, to the foreman, the superintendent, and themanagement, in the order named, and in the absence of a settlement;to arbitration.Many of the foremen became "non-active" members of the Associ-ation.The record shows thatone foreman acted as amember ofthe bylaws committee, although it was testified that his position atIs A protest against the approval of the Association's articles filed by the Union with theTioga County Court was overruled by Judge Crichton who signed a decree approvingthe articles.On October 7 the Supreme Court of Pennsylvania dismissed the Union'spetition for supersedeas,although at the conclusion of the hearing in this case it had notyet ruled on the merits. IDECISIONS AND 'ORDERS541the plant was not known when he was appointed to the committedand that he was thereafter removed.Itwas also testified that notices for Association meetings wereposted on the time clocks within the plant.The complaint alleges that the respondent brought about the estab-lishment of the Association, dominated and interfered with its ad-ministration and operation, and contributed financial and othersupport to it.The record indicates that the first step in the establishment of theAssociation was the circulation of the papers within the plant re-garding preference for a local organization.We have seen that. su-pervisory employees acquiesced in and, in some instances, partici-pated in this action, and some even asked employees to sign, thusindicating the desires of the respondent.The next step involvedthe holding of a "loyalty" meeting planned by Kilburn and the for-mation of the Elkland Leather Workers' Association, functioning asa back-to-work or "restore-the-soak" movement. It will be recalledthat the back-to-work petition, signed by the Association, denouncedthe C. I. 0. and expressed loyalty to the respondent, and that itspresentation to the respondent was followed by a resumption' of thesoak.The final 'step was the formal organization and incorporationof the Association.It is contended that the original Associationmerely functioned as the back-to-work movement, ceased to existupon accomplishing its purpose, and was in no way connected withthe present incorporated Association.All the circumstances in thecase lead to the conclusion, however, that the incorporation of theAssociation was merely the final stage in the establishment of a"local" organization.Allen and Searl, who signed the back-to-work'petition as officers of the original Association, became officers' of theincorporated Association.Williams who was secretary of the formerbecame counsel for the latter. It is certainly unlikely that the em-ployees would see any distinction between the two, organizations,bearing the same name and having the same leaders.From the whole record it is clear that the incorporated Association,in existence at the time of the hearing, came into being in response,tothe respondent's wishes and as a result of the anti-union campaignbrought about and stimulated by the respondent.The fact that many foremen became members of the Associationand that notices for Association meetings were posted on the timeclocks within the plant undoubtedly served further to impress uponthe employees the respondent's approval of the Association and dis-approval of the Union. It is true that the record does not showany direct participation by the respondent in the organization andadministration of the Association as incorporated other than mem- 542NATIONAL LABOR RELATIONS BOARDbership therein by foremen.But the Board has recognized on anumber of occasions that an employer may lead others to bring intoexistence an organization which is favorable to his wishes, and hasheld that such conduct on the part of an employer is likewise pro-hibited.Upon all the evidence we cannot believe that the Association hasbeen freely selected by the employees, unfettered by company inter-ference.We must conclude that the Association is a .result. of therespondent's hostility to the Union and the anti-union campaignattributable to it.We find that the respondent has dominated and interfered withthe formation and administration of Elkland Leather Workers' As-sociation, Inc., and has thereby engaged in unfair labor practiceswithin the meaning of Section 8 (2) of the Act.F.The alleged discriminatory terminationof employment of 28named individualsThe complaint, as amended, alleged that the respondent, in orabout June 1937, terminated the employment of 28 named individualsand has since refused to reinstate them because of their union mem-bership and activity.Rush WoodbeckandJohn A. Creeley.Woodbeck had worked forthe respondent approximately 32 years.At the time of his lay-off hewas employed in the rolling loft.He is married and has one daugh-ter.He testified that he had never been laid off before, that he hadformerly held the position of foreman, and that, to his knowledge,only 1 employee out of the 188 in the loft had greater seniority.Woodbeck started "talking union" in the fall or early winter of1936.He was in the group which first began organizing the plantinMay 1937.He testified that Mitchell, his foreman, heard himtalking about the Union although he never molested him.On May 29 Woodbeck, together with two other rollers, WilliamBaker and Kidon Sayre, was laid off.Mitchell offeredWoodbeckno explanation other than saying, "I have to lay you off."Creeley, also employed in the loft, had worked for the respondentfor 8 years.According to his testimony, he had never been laid offduring the past 7 years.He has a wife and seven children.Creeley belonged to the original organizing group.He testifiedthat he was seen talking to Drummey by Prindle and Kyof ski.Creeley had obtained permission to be off on Saturday, May 29,and Monday, May 31. He reported, however, on May 31. JesseJones, the assistant foreman, told him he was glad he came to work,because they were short a roller.A few minutes later Mitchell told DECISIONS AND ORDERS543him he had to lay him off. Mitchell at first declined to give anyreason, and then he said that business was slack and he had to layoff some of the employees.Creeley inquired whether he was layingoff the older men.Mitchell did not answer and walked away.The following testimony given by Louis Cevette, an employee inthe shipping department, is significant : On about June 13 or 14, whenCevette was at Prindle's house, Prindle asked him whether severalmen, including Creeley and Woodbeck, were active in the Unionand how many employees they had signed up.It was testified that about May 25 the respondent received a largeorder for unfinished leather, thus diminishing the number of hidesto be finished and necessitating the lay-off of a number of rollers.Mitchell testified that Woodbeck, Baker, and Sayre were laid off be-cause they had small farms.Upon all the evidence credence cannot be given to the respondent'scontention that the real reason for the lay-off of Woodbeck is thathe had a farm. It is asserted by the respondent that whenever itis necessary to reduce the staff, its policy is always to lay off singlemen first.There is no evidence that except in this instance therespondent selected for lay-offs married, employees who owned farms.Moreover, although a system of seniority is not applied in the busi-ness of the respondent, it is only reasonable to expect that some spe-cial consideration would be given to a man like Woodbeck who hadbeen in the respondent's employ for 32 years and who was admittedlya competent workman. It is true that two others who had farms,Baker and Sayre, were also laid off.But there is no evidence as totheir family status, competence or length of service.Mitchell testified that in making the lay-offs in connection with theorder for unfinished leather Creeley was picked, because he was anirregular worker who stayed away from work about 3 or 4 days afterevery pay day, and had thus taken off 271/2 days in the 4 monthsprior to May 31.Mitchell further testified that Creeley had pre-viously been warned about his conduct, had been laid off about 2 or3 years before for being drunk, and had been retained at Prindle'ssuggestion because of his large family. It appears, however, thatHarry Doran, who replaced Creeley on June 1, was also an unsteadyworker and had for that reason been laid off early in January 1937for about 10 days or 2 weeks.Mitchell testified that Doran wassteadier after he had thus been penalized but not too steady.We are not convinced that the reason for Creeley's lay-off was hisirregularity.It is difficult to believe that his employment would nothave been terminated ]on,)- prior to May 31 if he had been as irregularas contended by the respondent.Moreover. it is odd that at this timeno consideration was given to Creeley's large family, and that an 544NATIONAL LABOR RELATIONS BOARDextra roller who was also irregular was retained and placed onhis job.On the basis of all the evidence we find that Woodbeck and Creeleywere in fact laid off because of their affiliation with and activity inthe Union.We find that the respondent discriminated in regard tohire and tenure of employment, thereby discouraging membership ina labor organization, and it interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.During the strike, Woodbeck received from the respondent threeletters offering him work. In the last letter, which he received thelast part of August or the first of September, he was offered hisformer position.At the time of his lay-off, he was averaging about$60 for a 2-week period.During the strike, Creeley received three letters from the respond-ent offering him, work, the first one in the latter part of July and thelast one August 27.At the time of his lay-off he was averagingabout $60 every 2 weeks.James Potter.Potter had been in the respondent's employ for 10years.He testified that he had never during that time been laid offbecause of slackness or curtailment of production and that he hadnever received any complaints concerning his work.About 3 weeksbefore his lay-off on June 2 or 5, he was transferred at his ownrequest from the shipping department to the "beam house" where heworked on. pickled bellies.Potter is married and has a child;On June 2 Floyd Smith, his foreman, told him there was no morework and laid him off. Smith advised him to see Kyofski. Potterwas referred by the latter to Norton, foreman of the shipping depart-ment, but did not meet any success in securing a transfer.Potter testified that he joined the Union on June 3 and was activein signing men up with the Union. There is no other evidence ofhis union activity, however, and it does not appear that he was amember of the organizing group.Prindle testified that Potter was laid off with the whole pickled-belly crew because the respondent at that time discontinued the manu-facture of pickled bellies.Upon the evidence in this case we find that the respondent did notdiscriminate against Potter in regard to hire and tenure of employ-ment, thereby discouraging membership in a labor organization.Edward MaxwellandLouis Cevette.On June 19 and 21, after therespondent discontinued soaking hides, about 13 single men werelaid off from the shipping department in order to permit the transferof married men from the "beam house" which would be shut down DECISIONS AND ORDERS545in several days.Among those laid off on June 19 were Maxwell andCevette.-`Maxwell had been in the respondent's employ on and off for about25 or 26 years.He is single but he has dependents and, according tohis testimony, has always been treated as a married man.Maxwell had belonged to the organizing group, had, served on thecommittee which unsuccessfully endeavored to procure a hall forunion meetings, and was active in soliciting membership in the Union.Charles Norton, the foreman of the shipping department, who hadbeen informed about Maxwell's activity within the plant, warned himnot to "carry it too far" for his own good.Maxwell testified thatabout a week-before he was laid off, Norton net him in the street andsaid, "There is that C. I. O. organizer over there.Go over and talkto him and see what he has to say. Don't sign up because Prindle isgoing to fire everybody who signs up."He also testified that onabout June 17 Norton remarked to him, "Clark Prindle thinks youare pushing the C. I. O. down here too heavy,. . . Clark thought youwould help us organize a company union."-When he was laid off Maxwell remonstrated that he had dependentsand was always classed as a married man.His foreman replied;"Well, that is not my doings."Louis Cevette, is single and had worked fair the respondent on andoff for-5 yearsHe joined the Union on June 3 and was active insoliciting -members.met Prindle in Skip Spencer's saloon. Prindle treated him to a drinkand said, "I understand you are getting some of the boys to signup . . ." He then said he wondered why they did not have a unionof their own.As already indicated, the following night or the nightafter, when Cevette was at Prindle's house, Prindle inquired whetherCreeley,Woodbeck, and Maxwell were-active and how many men theyhad signed up.He then speculated upon whether the men would signagain if the application cards' were lost.The next day Dempsey, themaster mechanic, said to Cevette, "What about last night? . . .Doyou really think you can get hold of these cards," and suggested thatCevette might take the cards away from the men who had custodyof them by getting them drunk.When they met in town that nightpursuant to Dempsey's suggestion, Cevette convinced Dempsey that-the idea was too iisky.Prindle denied talking to Cevette in Spencer's saloon.He testifiedthat Cevette came to his house under cover of night and requested thatthe curtains be drawn because he did not want other employees to seehim.Cevette then said he was "getting sick and tired of this unionbusiness" and suggested the possibility of obtainiuthe union cards 546NATIONALLABOR RELATIONS BOARDand burning them. But Prindle said, "Don't try to hook me," andrefused to have anything to do with the suggestion.Dempsey also denied Cevette's story.He admitted, however, thathe asked Cevette whether his father and two uncles, who workedunder his (Dempsey's) supervision, belonged to the Union, becausethey held important positions in the maintenance of the fire-protec-tion system in the plant and he wanted to know whether they wouldgo 'on strike.Harvey Roach, an employee in the shipping department, testified inrebuttal that shortly before the strike was called on June 26, Norton,the foreman, said, "If any of you fellows figure on going out on strike,you will be black balled like Ed. Maxwell and Louis Cevette."Norton testified that, in view of the shortage of shipping orders, hewas instructed by Prindle to lay off single men in the shipping depart-ment and thus provide work for married men in the "beam house."Accordingly, he laid off all the single employees with the exception oftwo, Gus Sodenberg, who did sorting work and could not be replacedeasily, and John Curtis, who was thought to be a married man.Among the men thereafter transferred from the "bean house" wasBlair Clement, who told Norton that he was engaged to be married.Although there is no evidence that the general lay-off in the shippingdepartment was directed against union members, it seems to us thatsome consideration would normally have been extended to a man likeMaxwell who had been in the respondent's employ for 25 or 26 yearsand was, because of his dependents, always classed as a married man.On the basis of the whole record, we find that Maxwell was laid offbecause of his union membership or activity.We find that the respond-ent discriminated in regard to hire and tenure of employment, therebydiscouraging membership in a labor organization, and it interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Upon all the evidence we find that the respondent did not dis-criminate against Cevette in regard to hire and tenure of employ-ment, thereby discouraging membership in a labor organization.At the time of his lay-off Maxwell was earning about $48 every 2weeks.He received one letter offering him work but not at his formerposition.Hiram DavisandElwin Wright.Davis and Wright were laid offon June 23 when the "beam house" was shut down because of thestoppage of the soak.Davis is married and had been in the respondent's employ 71/2years.He was a member of the organizing group and joined the Unionthe first week in June. From June 15 he held the position of financialsecretary in the Local.He testified that although other "beans house" DECISIONS AND ORDEItS547employees had been transferred he was neither offered any work norasked whether he wanted to work elsewhere.Wright had worked for the respondent for 11 years.He is married.He joined the Union about the first of June and was active in solicitingmembers.According to his testimony both Russell Stebbins and FloydSmith, the foremen of the "beam house," knew of his union activitiesthrough his conversation with them concerning the Union.Wright testified that, upon being laid off, he complained to Stebbinsthat others were placed on different jobs whereas he was not, althoughhe had worked at the plant a long time and had a large family. Steb-bins replied, "Well, you have talked too much about union; I amafraid I can't do it."Also, about the same time., Del Allen, whosubsequently became president of the Association, said to him, "Ithink if you would join up with the company union and join up withthe vigilante committee, we could place you somewhere else in thetannery, and you wouldn't get laid off; you would have steady workall the time."Wright also testified that no union men in the "beamhouse" were transferred to other departments.Prindle testified that six men were transferred from the "beamhouse" to the shipping department on June 24, four on June 25, andone on June 26. It is significant that the names of only two of theseemployees appear in the union application cards submitted in evi-dence.14One of these two, however, withdrew from the Union onJune 26 and was transferred on the same day.Another employeetransferred was Paul VanCise, who was active in organizing theAssociation and is now its recording secretary.There is no evidence that the employees who were transferred hadlarger families or greater seniority thanDavis andWright.Although, as already noted, the respondent did not apply the systemof seniority, it is reasonable to believe that employees who had servedas long as Davis and Wright would normally be given greater consid-eration than younger employees.On the whole record we find that Davis and Wright were laid offand were not transferred to other jobs because of their union mem-bership and activity.We find that the respondent discriminated inregard to hire and tenure of employment, thereby discouraging mem-bership in a labor organization, and it interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.At the time of their lay-offs Davis and Wright were each averagingabout $52 every 2 weeks."John Russell is another of the employees transferredThere is an application cardbearing the name of John H. Russell but as an employee in the "loft." Apparently,therefore,the two are not the same.11 7213-39-vol. 8-36 548NATIONAL LABOR RELATIONS BOARDGerald Short.Short was employed in the outside department as acarpenter on company houses.He himself testified that he was notHe worked on June 25.He had a day off onJune 26 and did not return.-We find that the respondent did not discriminate against Short inregard, to hire, and tenure of employment -thereby discouragingmembership in a labor organization.'Galen Brownell.Prior to his lay-off Brownell had worked for 3months in the outside department as a carpenter on company houses.He testified that he joined the Union about June 1 and was active.On June 19, Kilgren, his foreman, said to him, "You are all done"and gave him his pay check in full.Gerald Short testified that Kil-gren' told him that Brownell and Charles Wilson, another carpenter,were laid off because they had signed up with the Union.The recordshows, however, that Wilson was not a union member.Kilgren denied that he ever attributed Brownell's lay-off to hisunion membership.He testified that he was ordered to stop workingat that time and that he laid off Brownell and Wilson because theywere the youngest men in the gang, Brownell being only a temporaryemployee.There is no evidence other than Brownell's statement that he was anactive union member.Upon,'the evidence in this case, we find that the respondent did notdiscriminate against Brownell in regard to hire and tenure of employ-ment thereby discouraging membership in a labor organization.Jesse Russell.Russell was employed in the outside department asa common laborer.He joined the Union about 2 weeks before thestrike.He testified that on June 25 George Davenport, assistant fore-man of the outside department, told him he was aware of his unionmembership and that he had better change or he might not be working.The record shows, however, that Russell struck on June 26 and wasnot discharged or laid off.We find, therefore, that the respondent did not discriminate againstRussell in regard to the hire and tenure of his employment therebydiscouraging membership in a labor organization.-GeorgeW. Button.Button, an employee in the scrub house, con-tinued to work after the strike was called.He testified that a few daysafter the commencement of the strike, he requested Mac Chilson, oneof his bosses, for a transfer from the night shift to the day shift.Ghilson replied, "George, you are badly fooled if you think we aregoing to favor you C. I. O. guys."Button worked for about 2 weeksthereafter and left when his mother became ill.He did not return. -Upon the evidence we find that the respondent did not discriminateagainst Button in regard to hire and tenure of his employment therebydiscouraging membership in a labor organization.- DECISIONS AND ORDERS549George Bixby.For about 6 months prior to June 25 Bixby hadbeen employed in the water-softening department under the super-vision of Theodore Oberlander, the chemical engineer.Bixby joined the Union on about June 18.He testified that onJune 25, Farnham, an older employee in the same department, said tohim, "Oberlander said for you not to come back ... we can't trustyou since you joined the C. I. 0."He further testified that on, theevening of June 25 Oberlander tried to communicate with him withrespect to - returning to work the following day, but that when heappeared at the plant shortly after the strike began, Oberlander saidto him, "You can go over to Chris Irons; . . . most-of the fellowswent to Chris Irons and signed off from the C., I. O. . _ . You cango over and sign up, and if you want to, then you can come back towork."Bixby declined to do so.Oberlander denied the conversation, attributed to him by Bixby.He testified that Bixby was not laid off or discharged; that in viewof the imminence of the strike and the great importance of the workin his department, he needed reliable men on all shifts ; and thathe therefore instructed Farnham, another employee, to replace Bixbytemporarily.He admitted that prior to the strike Bixby's serviceshad been satisfactory.Oberlander further testified that he had infact told Bixby on the night of June 25 that he was not dischargedbut that there was simply a temporary change in working shifts,that Bixby returned the following day after the commencement ofthe strike and said that the Union ordered him not to work, and thathe (Oberlander) then said, "In that case I will have to get some oneelse to take your place."We do not believe that the evidence sustains the- -allegation thatBixby's employment was terminated because of his union affiliation.Although we credit Bixby's testimony that he was urged by Ober-lander to withdraw from the Union, we also believe that Bixby didnot wish to return to work but chose to participate in the strike.Wefind that the respondent has not discriminated against Bixby inregard to hire and tenure of employment thereby discouraging mem-bership in a labor organization.Rome Theodore Bixby.Rome Bixby had worked for the re-spondent for about 6 or 7 years.At the time of his lay-off on June27 he was employed as a night watchman.He joined the Union about a week or two before the strike.Hetestified that he made no secret of his membership and often talkedabout it.Bixby did not go out on strike but was laid off on June 27.Myers,the foreman of the outside department, testified that he did notbelieve Bixby was a member of the Union since he failed to go out onstrike and that he gave instructions to lay Bixby off because he needed 550NATIONAL. LABOIt RELATIONS BOARDa reliable nian during the strike.He further testified that Bixbywas very nervous and unreliable,that he hadbeen warnedwith re-gard to these characteristics a number oftimes sincethey were firstobserved about 2 years before,and that Charlie Thomas, the sub-foreman, was instructed to lay him off before the strike,but had notdone so because he felt sorry for him.Myers didnot know, how-ever,whether his nervousnesshadinterferedwith hiswork duringthe previous 2 years.The evidence with respect to Bixby's unreliability and incom-petency is not entirely convincing,and it may be that Bixby was iiifact laid off because the respondent feared thathe wastoo sympa-thetic towards the Union'scause to be a trustworthy watchmanduring the strike.However, on the basis of the evidence,we do notfeel warranted in making such a finding since Bixby's failure to goout on strike lends support to Myers' testimony that he was unawareof Bixby's union membership at that time.It is therefore unneces-sary to decide for the purposes of this case whether laying off awatchman during the strike for this reason constitutes an unfairlabor practice within the meaning of Section 8(3) of the Act.Wefind,that the respondent has not discriminated against Bixby in re-gard to hire and tenure of employment thereby discouraging mem-bership in a labor organization.During the strike Bixby received three letters fromthe respond-ent offeringhim work, thelast one on September 23.He did notreturn to work pursuant to these offers because he did not wish to bea strikebreaker.Employees in the cut-sole department.Nine of the men named inthe complaint as having been discriminated against are employees inthe cut-sole department.These are Harold Folnsbee, Dominic Ce-vette, and Harold Creeley,who were laid off on June 19, and ErnestStocum,AnthonyZajackowski,WayneHendrickson,Lee Russell,AndersonWyatt, andCharles Forsberg,who were laid off on June 26.Pursuant to a program of curtailment in the cut-sole departmentoccasioned by a decline in the shoe market and excess inventory, 23employees were laid off on June 5, 15 more on June 19, and theremaining 22 on June 26.On June 26 the men were notified thatthe department would be shut down for 2 weeks.There is no evi-dence that there was any discrimination between union and non-union men in these lay-offs.Nor is there any evidence of any dis-crimination when operations in the department were resumed on June28.In fact,Lee Russell testified that five or six of those who returnedto work were union members.On the testimony we find that the respondent did not discrim-inate against these nine men in regard to hire and tenure of em- DECISIONS AND ORDERS55Lployment thereby discouraging membership in a labor organization.Jesse Bartoo, Caspar Cafl°, Raymond Ray, Clarence White, MerleDavis,andWilliam Rumberger.The only evidence with respect toBartoo is that the last day he worked was May 3, 1937. Carr wasnever laid off, but walked out on strike and did not return.No.evidence was offered as to the other four employees.On the record we find that the respondent did not discriminate-against these employees in regard to hire or tenure of employmentthereby discouraging membership in a labor organization.G. The alleged refusal to bargain1.The appropriate unitThe complaint, alleges that all of the production, employees of therespondent constitute a unit appropriate for the purposes of collec-tive bargaining.The respondent does not assert that any other unitis the proper one.All the production employees are apparentlyeligible to membership in the Local.Under the usual rule, supervisory an([ clerical employees-are ex--eluded from the unit of production workers in the absence of any-evidence with respect to their inclusion.We find that the produc-tion employees of the respondent, excepting supervisory and clericalemployees, constitute a unit which is appropriate for the purpose ofcollective bargaining, and that such unit insures to the employees:the full benefit of their right to self-organization and to collective-bargaining, and otherwise effectuates the policies of the _Act.2.Representationby the Union of the majorityin the appropriate-unitDrummey testified that on June 16 Massida turned over to hint 461union application cards, which he classified according to the depart-ments in which the men whose names appeared on the cards were-employed.He proceeded to secure further signatures and,-=according-to his testimony, had over 600 on June 22, although he could notstate the precise number.He further testified that when he was coin-pelled to leave Elkland on that day he forgot to take with him 180or 200 unclassified cards which he could not, thereafter find. It doesnot appear that any record was ever made of the names of the em-ployees who had signed these cards. It is entirely possible that indi-viduals who had signed the allegedly lost cards thereafter signedother cards which are among those submitted in evidence.The inclu--sion of these lost cards, therefore, for the purpose of determining-whether the Union represented a majority is not warranted. 552NATIONALLABOR RELATIONS BOARD.As already stated the respondent employed 944 production, em-ployees prior to the strike.There were submitted in evidence 490union application cards in addition to 13 cards,which were not sub=,mitted but were conceded to be valid by counsel for the respondent-,thus making a total of 503 cards. It appears,however, that at least,8of these cards were signed after June 26, and that 74 of the em-ployees who had signed these cards withdrew from the Union onJune 25 and 26. It also appears that 7 of the cards are duplicates, 9bear the signatures of persons who had never been in the respondent'semploy,11 have the names of employees who had not been on therespondent's pay rolls since April 1,1937, and at least 6 \c ho werenot on the pay roll at the time of the strike. Thus, even assumingthat the 74 employees who withdrew from the Union may properlybe counted,there, nevertheless,remains a total of only 462,consti-tuting less than amajority of the employees in'the appropriate unit.On the basis of all the evidence we do not believe that the burdenof proving that the Union had been designated by a majority of theemployees in the appropriate unit as their representative for thepurpose of collective bargaining has been sustained.It is thereforenot necessary -to consider the other issues raised by the allegationsmade in the complaint that the respondent had engaged in unfairlabor practices within the meaning of Section 8(5) of the Act.These allegations will be dismissed.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON C,03IMERCEWe find that the activities of the respondent set forth in SectionIII, C,E, and F above, occurring in connection with the operationsdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead and have led to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYWe have found that Elkland Leather Workers' Association, Inc.,came into existence as a result of the respondent's unlawful course ofconduct and was dominated and interfered with by the respondent.Such an organization cannot, in view of the circumstances,operateas a true representativeof the employees.We shall therefore orderthe respondent to withdraw recognition from it and to disestablishit as such representative.Further, the respondent must cease to giveeffect to its contract with the Association,which is void as made withan organization not entitled to represent the respondent's employees.The respondent has discriminated in regard to the hire and tenure DECISIONS AND ORDEJIS553:of employment of Rush Woodbeck; John A. Creeley, Edward Max-well,Hiram Davis, and .Elwin Wright.Normally we would orderthe respondent to reinstate these employees and give them back payfrom the date of their lay-off until the date of the offer of reinstate-ment.',However, Rush Woodbeck was offered his former job duringthe strike.John A. Creeley was also offered reinstatement and thereis no'evidence that such offer was not to his former position.Thesetwo employees, by refusing to accept the offer of reinstatement, haveindicated their desire to participate in the strike and have been, fromthe date of such offer, in the same position as the other striking em-ployees.Furthermore, since the Trial Examiner failed to find in hisIntermediate Report that these five employees were laid off becauseof union,activities, the respondent should not be required to pay anyof them back pay from the date of the receipt of the IntermediateReport (November 30, 1937) to the date of this Decision.Our orderwith, respect to these five employees will be as follows : Edward Max-well,Hiram Davis, and Elwin Wright shall be offered immediatereinstatement to their former positions and shall be given back payfrom. the date _ of their lay-offs to November 30, 1937, and from thedate _of ,this Decision to the time of such offer of reinstatement, lessany amounts earned by them during such periods.Rush Woodbeckand John A. Creeley shall, as in the case of the other striking em-ployees and in the manner set forth below, be offered reinstatement,upon application, to their former or substantially equivalent posi-tions, and shall be given back pay from the date of their lay-offs to,the date they were offered reinstatement during the strike and fromthe date of any refusal of reinstatement in accordance with our orderto the date of reinstatement, less any amounts earned by them duringsuch periods.As we have seen, the strike at the respondent's plant was calledon June 26 when the anti-union campaign brought about and stimu-lated by the respondent was at its height. Strike action was evidentlythought necessary to halt the demoralization of the union members.In the words of Backes, the strike "was to show our strength." Ac-cording to Massida's testimony, strike action was precipitated on June25 because of the lay-offs and the fear that "if they had delayed actionmuch longer, he (Prindle) might have gotten rid of the leaders andbroken the morale of the organization."On the basis of the wholerecord, we believe that the Union, faced with the anti-union conductengaged in and provoked by the respondent, called the strike becauseit conceived that no other course remained open to it. The strike wascalled off for 1 day on July 11. Such action was taken, however, pur-suant to the strike settlement agreement in which, as we have seen,the minds of the parties never met. It is clear that the strike, which 554NATIONAL LABOR RELATIONS BOARDwas still in effect at the time of the hearing,was not a new strikebut a continuation of the one called on June 26.The strike having been caused by the respondent's unlawful course,of conduct,we shall in accordance with our usual practice order therespondent,upon application,to offer reinstatement to their formeror substantially equivalent positions to those employees who went outon strike and have not since been fully reinstated.Such reinstate-ment shall be effected in the following manner : All employees hiredafter the commencement of the strike shall, if necessary to provideemployment for those to be offered reinstatement, be dismissed. If,thereupon,by reason of a reduction in force there is not sufficient em-ployment immediately available for the remaining employees, includ-ing those to be offered reinstatement, all available positions shall bedistributed among such remaining employees in accordance with therespondent's usual method of reducing its force,without discrimina-tion againstany employee because of his union affiliationor activities.Those employees remaining after such distribution, for whom no em-ployment is immediately available, shall be placed upon it preferen-tial list prepared in accordance with the principles set forth in theprevious sentence, and shall thereafter, in accordance with such list,be offeredemployment in their former or in substantiallyequivalentpositions, as such employment becomes available and before other per-sons are hired for such work.Included, of course, among the ininiber of strikers to be reinstatedin accordance with our order are those employees who were laid offprior to the strike because of the stoppage of the soak and the cur-tailment in the cut-sole department,and who did not return to workduring the strike upon resumption of operations in their depart-ments, but chose to participate in the strike.Also to be included areGeorge Bixby, who, as we found, went out on strike on June 26, andRome Theodore Bixby who was laid off after the commencement ofthe strike and thereafter refused to return to work when askedto do so.The record shows that the strike was accompanied by some vio-lence.On July 6 stones were thrown at automobiles of "loyal" em-ployees on their way to the plant, and windows were broken. Sevenemployees were arrested as a result and charged with rioting,incit-ing to riot,and participating in an "aggravated riot."They weretaken to the Elkland jail, and bail was fixed.Thereafter they weretransferredto the county jail.Although it is not altogether clear,the record indicates that most of these men were released on theirown recognizance.At the time of the hearing the men were awaitingtrial.The Board has on former occasions considered evidence ofconvictionsand pleas of guilty to acts of violence committed by indi- DECISIONS AND ORDERS555,vidual strikers as relevant on the issue whether it is equitable to ordertheir reinstatement.Without condoning violence by any party to alabor dispute, we do not consider the offenses charged to these sevenemployees of sufficient gravity to warrant their exclusion from ourorder of reinstatement.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.National Leather Workers' Association, National Leather Work-ers'Association, Local No. 37, and Elkland Leather Workers' Asso-ciation, Inc., are labor organizations, within the meaning of Section2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Elkland Leather Workers' Association, Inc., the respon-dent has engaged in and is engaging in an unfair labor practice,within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Rush Woodbeck, John A. Creeley, Edward Maxwell, HiramDavis, and Elwin Wright, and thereby discouraging membership ina labor organization, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of theAct.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within, the =meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not engaged in and is not engaging in un-fair labor practices within the meaning of Section 8 (3) of the Actwith respect to James Potter, Louis Cevette, Gerald Short, GalenBrownell, Jesse Russell, GeorgeW. Button, George Bixby, RomeTheodore Bixby, Harold Folnsbee, Dominic Cevette, Harold Creeley,Ernest Stocum, Anthony Zajackowski, Wayne Hendrickson, Lee Rus-sell,Anderson Wyatt, Charles Forsberg, Jesse Bartoo, Caspar Carr,Raymond Ray, Clarence White, Merle Davis, and William Rum-berger, and with respect to the alleged refusal to reinstate 230 em-ployees named in the complaint in this case.7.The respondent has not engaged in and is not engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act. .556NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that-the re-spondent, Elkland Leather Company, Inc., and its officers, ,agents,successors, and assigns, shall:-1.Cease and desist from :(a)Discouraging membership in National Leather Workers' Asso-ciation or any other labor organization of its employees, by termi-nating the employment of its' employees, or otherwise- discriminatingiii _ regard to their hire or tenure of employment' or any `term or(b)Dominating or interfering with the administration of Elk=land Leather Workers' Association, Inc.; or with the formation "oradministration of any other labor organization' of 'its employees,' or-contributing support thereto ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their - rights- to self-organization, toform,, join, or "assist labor organizations, -to bargain' collectivelythrough representatives of their 'own choosing, and to engage in'con=mutual' aid and protection, as guaranteed in Section 7 of the Act;(d)Giving effect to its contract with Elkland Leather Workers'Association, Inc.'-2.Take the following affirmative action i^hich -the Board finds` will'effectuate the policies=of the Act:(a)Withdraw all recognition 'from Elkland LeatherWorkers':Association, Inc:, as a representative of any of its employees 'for thepurpose of dealing with it concerning grievances, labor' disputes,wages, rates of pay, hours of employment, or conditions of work,and completely 'disestablish said Association as such 'representative;(b) Offer to Edward Maxwell, Hiram Davis, and Elwin 'Wrightimmediate and full reinstatement, -respectively, to their former' po-sitions without prejudice to any `rights and privileges previously en-joyed by them; and` m ake them whole for anylossof pay they havesuffered' by reason of their lay-off by payment to each of them, re-spectively, of a sum equal to that which each of them would nor-mally have earned as wages during the periods from thedates oftheir respective lay-offs to November 30, 1937, and from the date ofthisDecision to the time of' such 'offer of reinstatement,less anyamount earned by each of them, respectively, during such periods ;(c)Make whole Rush Woodbeck and John A. Creeley for anyloss of pay they have suffered by reason of their lay-off by paymentto each of them, respectively, of a sum equal to that which each of DECISIONS AND ORDERS557them would normally have earned as wages during the period fromthe dates of their respective lay-offs to the date they were offeredreinstatement, less any amounts earned by each of them, respectively,during such period;(d)Upon application, offer to those employees who went out onstrike on ' June 26 and thereafter, including Rush Woodbeck andJohn A. Creeley, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, in the manner set forth inthe section entitled "Remedy" above; and place those employees forwhom employment is not immediately available upon a preferentiallist in the manner set forth in said section, and thereafter, in saidmanner, offer them employment as it becomes available;(e)Make whole the employees ordered in paragraph 2 (d) aboveto be offered reinstatement for any loss of pay they will have sufferedby reason of any refusal of reinstatement or placement upon thepreferential list required by paragraph 2 (b) above by payment tothem, respectively, of a sum of money equal to that which eachwould normally have earned as wages during the period from five(5) days after the date of application to the date of offer of rein-statement or placement upon the preferential list, less the amount,if any, which each would have earned during that period;(f)Post immediately notices to its employees in conspicuous placesthroughout its plant, stating (1) that the respondent will cease anddesist'iri' the manner aforesaid; (2) that the respondent withdrawsall recognition from Elkland Leather Workers' Association, Inc., asa, representative of its employees, and completely disestablishes itasas, such representative; and (3) that the agreement 'signed withElkland Leather Workers' Association, Inc., is void and of no effect;(g)'Maintain such notices for at least thirty (30), consecutive daysfrom the date of posting;(h)Notify the Regional Director for the Fourth Region' in' writ-ing within ten (10) days from the date of this order 'what steps the''respondent has taken to comply herewith.And it is further ordered that the complaint be, and,,it'hereby ' is,inated against persons other than,the five referred to in paragraph2 (b) and (c) above, and (2) in so far as it alleges that the. respond-ent has engaged in unfair labor `practices within the meaning ofSection 8 (5) of the Act.